Clark, C. J.,
dissenting: The plaintiff bank, holder of a junior registered mortgage, seeks to restrain John C. Sikes, trustee for R. B. Red-wine, from proceeding to sell ten shares of stock of the lumber company conveyed in a prior registered deed of trust to him by the same grantor, E. 0. Williams. It is admitted that said deed to Redwine was registered first upon a probate thereof which was taken and certified by the deputy clerk of the Superior Court, Mrs. Katherine Huntley, who at the time of taking the probate was Miss A. K. McDowell.
The point is made in the plaintiff’s brief that the registration of the Redwine deed is void “because the deputy clerk was a woman, and, therefore, not qualified to administer an oath.” The opinion of the Court holds with that contention, and if such holding is correct, the other points discussed in the opinion are unnecessary and merely obiter dicta. The point is one of far-reaching importance to the public, lies at the root of this matter, and it is not necessary to do more in this dissent than to give the reasons why the writer does not concur in that conclusion.
*571This Court has repeatedly held that registration upon an invalid probate is void. Todd v. Outlaw, 79 N. C., 235; Long v. Crews, 113 N. C., 256; Lance v. Tainter, 137 N. C., 249; and there are other cases to the same purport. In Long v. Crews, 113 N. C., 258, the Court held that “the attempted acknowledgment of the deed in trust before an officer disqualified to act is a nullity,” and could not be cured by registration.
The question, therefore, is simply whether a woman is disqualified to act as deputy clerk of the Superior Court. The probate, like any other judgment, is no judgment if the official had no authority to make it.
The decision, aside from its effect on the parties to this action, is one of great importance to the public. Not only the deputy clerk taking this probate in Union County was a woman, but three other ladies have filled the same position in that county in recent years, and if this probate is invalid because taken before a woman, it may seriously affect a large number of titles in that county as well as the validity of legal proceedings which have been verified before them. Besides, in Sampson also and other counties in this State it is well known that women have discharged the duties of deputy clerk. In Henderson County and some others women have very acceptably discharged the duties of deputy register of deeds. It did not occur to the clerks and registers in those counties that there was any innate, inherent inferiority in women which made it improper for them to discharge those duties, which they doubtless did faithfully and acceptably, and the intelligent lawyers in those counties were evidently not able to point out any provision in the State Constitution, or in the statutes, which disqualified women from holding those positions.
Deputy clerks are appointed by the clerks and are paid by the clerks themselves, except in the counties where the officers are on a “salary basis.” Revisal, 989, provides that probates and acknowledgments of all instruments may be made “before the deputy clerks of the Superior Courts.” Neither that statute nor any other requires that such deputies shall be males. The assertion that in North Carolina women cannot hold such position, or, indeed, any other, is challenged by this case. The rights of the parties depend upon this question.
Approaching the subject freed from preconceived opinions, we shall find nothing that disqualifies women from holding this position either in our Constitution or in our statutes or in our system of government, nor in England, from which we derive our laws.
The only provision in the Constitution which refers to a “voter” in any connection with “office” is in the Constitution of 1868, and that, as we said in S. v. Bateman, 162 N. C., 581, is not a provision disqualifying from office every one who is not a voter. But the provision is “just the opposite,” and prohibits a voter from being disqualified for *572office. We pointed out the reason for this, which did not exist under the previous Constitution of this State, in that in 1868 a large number of colored voters were enfranchised and the convention that framed the Constitution, fearing that in the future there might be an effort to disqualify them to hold office, provided that every voter .should be eligible to office, with the disqualifications mentioned further on in the Constitution. It would he singular if negro men are competent, while white women are their political inferiors.
The constitutional provision, therefore, it will be seen, does not disqualify women from holding any office, even constitutional ones. It merely prohibits the disqualification of voters from holding office unless disqualified by the Constitution itself. Art. YI, sec. 8, and Art. XIY, sec. 7.
The convention that formed the Constitution seems to have had the most implicit faith that the people were competent to select their own officers, and, therefore,- Art. YI imposes no disqualification upon any one to hold office except those named in the above sections. “The Amendment of 1900, while imposing some restriction upon suffrage, left intact the provision that all who continued to be Voters’ remained eligible to office.” S. v. Bateman, supra.
This decision, rendered as recently as the spring of 1913, calls attention clearly to the fact that our Constitution does not prohibit any one from holding office because not a voter, but, on the contrary, merely prohibits the Legislature from disqualifying any voter from holding office.
The preconceived opinion that women are disqualified to hold any office is based upon the error that the qualification for suffrage and the qualification for office are the same. This is not true, and never has been so under any of the Constitutions of this State. Our present Constitution clearly prescribes a qualification for suffrage, but except as to the age, which is required as to certain State officers therein named, there is no qualification required for office, but that is left to the sound judgment of the voters. It is not even required that judges shall be lawyers. The Legislature is merely prohibited, as is seen, to disqualify any voter from holding office.
Under the Constitution of this State adopted at Halifax in 1776, many were disqualified from voting who were eligible to office, and many were disqualified from office who were eligible to vote. For instance, up to the Convention of 1835 no one was eligible as a voter to choose the Governor, the judges, 'or the State officers, unless he was a member of the Legislature; and up to 1856 no one could be a voter in the election of a State Senator unless he owned 50 acres of land. On the other hand, citizens were eligible to the State offices, to the judge-ships, and for United States Senator, even though they were not *573qualified electors for those positions because not members of the Legislature. Qualifications for office were required which were not required for the electors for such office: for instance, a member of the Senate was required to own not less than 300 acres of'land in fee, while an elector for that position was required to own only 50 acres. A member of the House was required to own not less than 100 acres of land, while an elector for that position was required only to be 21 years of age and to have paid his taxes. The Governor was required, as he is still, to be 30 years of age, but the requirement then and now as to the voters is 21 years.
On the other hand, though those otherwise qualified were disqualified to vote unless 21 years of age, there was no disqualification by reason of age as to holding office (except as to the Governor), and there were instances of men serving in the Legislature under 21, though they could not vote themselves for such members. The changes in 1835 and since have consisted in removing property qualifications for voting and for holding office and by adding the new requirements that a Senator must be 25 years of age, that a member of the House must be “a qualified voter” — the only instance of this — -but (except for the Governor and Lieutenant Governor) there is no age requirement as to any other officers, and, singularly enough, there is no requirement that these last two or any other officers than member of the House, shall be a voter. The provision as to the Governor is that he must be a “citizen of the United States and a resident of this State.” As far as possible, our present Constitution has left the qualifications for office to the voters or the appointing power, as the case may be, the restriction being, as already stated, that the Legislature shall not disbar any one who is a voter from being eligible to any office (with the above qualifications as to the age of certain officials) except as provided in section 8 of Art. YI, and sec. 7, Art. XIY Of the Constitution.
We look in vain in the Constitution, as it is written by the Convention and ratified by the people, to find any disqualification placed on women to hold any office in the State. In that respect we pursued the same policy as the Constitution of the United States, under which women are eligible for any position from President to United States Commissioner. Under the Federal Government women have held thousands of positions, a large number of them being postmasters, and they have filled many other positions, among them, Collector of Internal Revenue. In the same absence of restriction in our State Constitution as in the Federal Constitution, there is no reason why the women of North Carolina who are competent to hold any position in the Federal Government should be disqualified from holding any position under the State to which they can secure an appointment or an election.
*574Certainly there can be no reason why a woman cannot be a deputy clerk, when she can be a postmaster, since there is neither statute nor constitutional provision giving them greater recognition under the Federal Government than under the State.
Surely, as to the position of deputy clerk, a woman should not be held ineligible, since we have held that a minor, who cannot be a voter, is eligible to be a deputy sheriff. R. R. v. Fisher, 109 N. C., 1; Yeargin v. Siler, 83 N. C., 348. In the latter case it is held that a minor can be a general deputy sheriff as well a.s a special deputy sheriff, and that “this is the current of authority in this country.”
If we could import into our Constitution words and phrases which are not there, because of the supposed custom that women were disqualified in England, we will find that this suggestion is equally unfounded. From the time of William the Norman, the founder of the dynasty which still reigns in England, there have been forty executive heads of the Government, and of these seven have been women. Among' these, the two ablest executives, certainly the two most illustrious and .successful, the first of whom reigned for forty-five years and the latter for sixty-four, were Elizabeth, and Victoria. In that country women have held many other high positions, and among them, as all lawyers know, the highest legal position in England, that of Lord Chancellor, was held by a woman, Eleanor of Provence,'nearly a century before any man was trusted in that high office other than an ecclesiastic. Women have held many other positions in England of every kind (among them that of sheriff, who there is a judicial officer and sits on the bench with the judges), though they were not voters until thirty years ago, when they were granted municipal suffrage. This shows that there, as well as here, qualifications for suffrage and qualifications for office are not the same, the choice as to officers not being restricted by any artificial barriers as to sex, but left to the sound judgment of the electors or the appointing power.
We know that in other countries the greatest executives have been, in Russia, Catherine the Great; in Austria, Maria Theresa; in Spain, Isabella, and among the sovereigns now on the throne, in the present great world catastrophe, none has steered the ship of state more safely than Queen Wilhelmina of Holland. Evidently there is' no inherent inferiority which has disqualified women for even the highest offices.
The Salic law which barred women from being the sovereign, the highest office, did not exist in any country in Europe (outside of Turkey) except in France. That law was based on the idea that the chief executive should be a fighter. The modern republican conception is that the qualification for office is not physical strength, but mental capacity and character. There is, therefore, no ground to write the Salic law into our Constitution.
*575Nor is there anything in Scripture, as it has been asserted, against it, for we know that Deborah was ruler over all Israel, with supreme power, both executive and judicial.
But it is urged that the duties of the deputy clerk, though not a very high position, are “judicial.” It is perhaps natural that judges should think that “duties judicial” require a peculiar qualification of mind. They would not like to say, perhaps, “a mind superior to that possessed by women,” but “a mind of a different cast from that of women,” for though they have been able .sovereigns, they might not make good judges, and might be “too emotional” to properly probate this deed in trust! But Sacred History says that Deborah, when she was “Judge over all Israel, judged wisely,” and that during her judicial administration of forty-five years “Israel had peace” — after the brilliant victory which proved her genius for war as well as in peace. We know, too, that Portia won great fame as a judge in a great case, and in English law, as already stated, from the Norman conquest in 1066 down to 1341, when Sir Eobert Bourchier was the first layman appointed, the only Lord Chancellor who was not an ecclesiastic was Eleanor of Provence, who was appointed Lord Chancellor in 1253, and Lord Campbell in his “Lives of the Lord Chancellors” says that she sat in the Aula Eegis in person and administered the duties of her high position with vigor.
There is nothing in our statute that prohibits .a woman from being a deputy clerk. The provision in the statute, cited by the Court, that the clerk shall make the record of the removal of the deputy “from his office,” is no implied disqualification of women, for Revisal, 2831 (1), provides that in all statutes “Every word importing the masculine gender only shall extend to and be applied to females as well as to males, unless the context clearly shows to the contrary.” This is the well settled previous judicial holding, that when any statute uses the word “his” it means “his or her” unless something in the context prohibits.
Nor will it be any answer that some former judges have expressed an opinion that women are disqualified for office by our Constitution. In those cases the point was not made, certainly not as to this office. But if it had been, those judges were as likely to err as are the judges of today. When the question is as to the provisions of a Constitution, the inquiry is not what the judges on some other occasion have said that the Constitution provides, but what does it in fact provide. The disqualification of women for office is not there. We can read as well as they, and the test is not what they said, but what is the text of the Constitution.
“We must not make the word of none effect by our traditions.”
Women pay taxes and own approximately one-half of the property of the State, for they inherit equally with their brothers when there is no *576will, and are rarely discriminated against when there is. They do more than one-half the work of keeping up our civilization. As a class, they are the equals of men in intelligence and their superiors in morality. Why should they be barred from all public employment of every kind, or of any kind? The Court should not place the bar sinister of disqualification upon the whole sex, and disqualify them from holding-office, unless there is an express provision of the Constitution.
The last census showed that out of 950,000 persons in this State employed outside of their homes, in gainful occupations, 275,000, or nearly 30 per cent, were females. They are engaged in making an honest living; and while women are rarely aspirants for office, even in the many States and countries where they now enjoy full suffrage, it is but right, in consideration of their contribution of labor and taxes to the public weal, that they should not be debarred from obtaining the compensation attached to an office like this, whose small compensation is paid by the clerk himself, when the appointing power (the clerk) has deemed them competent, and, indeed, has selected four women in succession for the duties which they had discharged evidently to his satisfaction.
Even if any judge has heretofore expressed an opinion (without the thorough light which has now been thrown upon the subject by the general public discussion of the matter) that “women are ineligible to office,” such previous opinion is no estoppel. When in the House of Lords an ex-Lord Chancellor observed to Lord Brougham that twenty years previous he had agreed with him in the legal views then expressed, Brougham replied: “In twenty years I have become wiser. The noble Lord has had the same opportunity.” In a debate in Congress, on a memorable occasion, an opponent made a similar remark to Robert Toombs of Georgia. He replied: “That is one of my discarded errors. The gentleman may defend it, if he can.”
Upon looking at the subject in the cold, clear light of the words of the Constitution and of our statutes, it will be found that women are not disqualified to hold office either by the Constitution of this State or of the Union, nor by any statute, nor by the precedents in England, nor by the experience of other countries, nor by anything that can be cited from the Scriptures.
Office, from the Latin "officium ” means duty or service. Officers are public servants. Why should the Constitution prohibit the people from getting the best service and the public servants they may desire ? There is nothing in human experience, or in history, to sustain the idea of the inherent incapacity and inferiority of women. What have the mothers, wives, sisters, and daughters of the voters of North Carolina done that the Constitutional Convention should have branded them with the opprobrium of being incompetent to render public service? In the *577language of Scripture, “Have they not done us good, and not evil, all tbe days of our lives?” They pay taxes and are subject to the laws. "Why should they be held barred from the honors or the emoluments of any employment which the voters or the appointing power may select them to discharge? Why should the defendant Redwine lose the priority given him by the registration of his mortgage because the public official furnished him by public authority to take the probate (which was done in due form) was a woman?
If the prior lien of the defendant Redwine is destroyed for this reason, and he is postponed to the payment of the junior registered lien of the plaintiff bank, he should at least have the right to reduce the debt of the bank, which is thus preferred to his by no fault of his, by striking out the usury therein charged. As the bank has appealed to the courts to get this advantage over the defendant Redwine, who held the first registered mortgage, the bank debt should not go ahead of his debt except to the extent that the bank debt is lawful, that is, after purging it of the usury.
The bank ought not to recover its debt with usurious interest, nor should Redwine’s prior registered mortgage, acknowledged before a duly appointed and recognized deputy clerk, be invalidated because she happened to be a woman. She exercised only the power of all deputy clerks, as conferred by Revisal, 989.